Citation Nr: 1021515	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-27 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969.

This matter is on appeal from the Wichita, Kansas, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veterans seeks service connection for PTSD.  He 
identified at least four in-service stressors, all of which 
allegedly occurred in Vietnam, including that 1) he ran over 
a person while driving a convoy truck in August 1969; 2) he 
hit a convoy truck that had come under fire with his convoy 
truck; 3) he volunteered to pick up bodies during his 
service; and 4) the Long Binh Base was exposed to mortar and 
sniper fire attacks while he was stationed there.  The 
Veteran elaborated that the first two stressors occurred on 
Highway 1 outside of Long Bihn, Vietnam, and the third 
stressor occurred en route to Bein Hoa.  

At a VA psychological consultation in April 2007, the Veteran 
again claimed that he witnessed convoy trucks running over 
people, that he ran into a damaged convoy truck, and that he 
volunteered to evacuate bodies.  He described, among other 
symptoms, insomnia, nightmares, irritability, and attempted 
suicide.  PTSD was diagnosed. 

Additional effort is necessary to attempt to verify the in-
service stressors detailed above.  The Veteran having 
provided a specific time period for his alleged stressors, 
additional VA development is warranted.  Specifically, the 
service records indicated that he served in Vietnam in the 
549th Light Maintenance Company in January 1969 and the 266th 
Service and Supply Battalion in February to October 1969.  
The Veteran has also elaborated that he was in Headquarters 
Company.  He earned a Vietnam Campaign Medal. 

An attempt to research or obtain the unit histories of the 
266th Service and Supply Battalion, Headquarters Company, for 
July to September 1969 should be made.  To that end, the RO 
should attempt to verify the alleged stressors through all 
available sources, to include if necessary contacting the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
and requesting pertinent unit histories.  

The record does contain morning reports from the National 
Personnel Records Center (NPRC); however, the record does not 
indicate which morning reports VA attempted to obtain, and 
whether the RO investigated the incidents in any other 
manner.  The RO/AMC should attempt to secure the morning 
reports of the 266th Service and Supply Battalion from the 
NPRC based on the approximate dates and locations of unit 
assignments provided by the Veteran.

Because the evidence of record contains a diagnosis of PTSD, 
and a nexus opinion related PTSD to combat trauma, and it is 
unclear whether an attempt to verify the alleged stressors 
has been made, such stressor development is undertaken to 
further assist in this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records from VAMC 
Wichita from March 2007 to the present.

2.  The RO/AMC may conduct any research of 
unit histories or relevant unit records in 
an attempt to verify the following 
reported in-service stressful events: 1) 
running over a person while driving a 
convoy truck in August 1969; 2) hitting a 
convoy truck that had come under fire with 
his convoy truck; 3) picking up dead 
bodies; and 4) mortar and sniper fire 
attacks on the Long Binh Base.  

3.  If any research actions by the RO/AMC, 
above, are not successful in verifying an 
in-service stressor, the RO/AMC should 
contact JSRRC located at 7701 Telegraph 
Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 and request that 
JSRRC obtain pertinent unit records of the 
266th Service and Supply Battalion, 
Headquarters Company for the period from 
July to September 1969 in order to verify 
the Veteran's reported stressors.  

4.  The RO/AMC should attempt to secure 
the morning reports of the 266th Service 
and Supply Battalion from the NPRC based 
on the approximate dates and locations of 
unit assignments provided by the Veteran.

5.  Upon completion of the above, the RO/AMC 
should then readjudicate the issue of service 
connection for PTSD on the merits in light of 
all evidence received since the issuance of the 
statement of the case.  If the benefit sought 
on appeal is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

